617 N.W.2d 400 (2000)
In re Petition for REINSTATEMENT to the Practice of Law OF Michael A. PINOTTI.
No. C8-97-1955.
Supreme Court of Minnesota.
September 12, 2000.

AMENDED ORDER
On August 3, 1999, this court reinstated petitioner Michael A. Pinotti to the practice of law subject to one year of supervised probation and numerous conditions, including the following:
Until further order, petitioner shall not engage in litigation of any matters except routine debt collection and personal injury without associating with counsel experienced in the area of the proposed litigation and obtaining that attorney's signature on all pleadings and briefs.
It appears petitioner has completed supervised probation without incident. Petitioner now moves the court for an order lifting the above-stated practice restriction. The Director takes no position on the motion.
Petitioner has not submitted any evidence that he is currently fit to handle matters more complex than routine debt collection or personal injury on his own. The motion is based solely on petitioner's completion of probation. The fact that he successfully completed probation does not, by itself, establish that petitioner should be permitted to engage in more complex litigation on his own in light of the underlying misconduct in this matter. Therefore, this court concludes that the practice restriction should remain in effect. However, if petitioner supplements his motion with additional evidence that the practice restriction is no longer necessary, this court will reconsider the motion.
IT IS HEREBY ORDERED that petitioner's motion to lift the practice restriction *401 contained in the August 3, 1999 reinstatement order is denied.
  BY THE COURT:
  Alan C. Page
  Associate Justice
RUSSELL H. ANDERSON, J., took no part in the consideration or decision of this case.